Citation Nr: 0922837	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  08-02 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent prior to June 12, 2008, and in excess of 50 
percent from June 12, 2008, for posttraumatic stress disorder 
(PTSD).

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for low 
back disability.

3.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to June 
1969.

The low back issue comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2007 rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in October 2007, a statement of the case was issued in 
January 2008, and a substantive appeal was received in 
January 2008.


The issues of entitlement to an initial disability rating in 
excess of 30 percent prior to June 12, 2008 and 50 percent 
from June 12, 2008 for PTSD, and entitlement to service 
connection for low back disability under a merits analysis 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 1969 RO rating decision denied entitlement to 
service connection for low back disability; the Veteran was 
notified of his appellate rights, but did not appeal the 
decision.

2.  Certain evidence received since the RO's December 1969 
rating decision is new to the record and relates to an 
unestablished fact necessary to substantiate the merits of 
the claim of entitlement to service connection for low back 
disability, and raises a reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1.  The December 1969 rating decision which denied a claim of 
entitlement to service connection for low back disability is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's December 1969 determination, and the claim of service 
connection for low back disability is reopened.  38 U.S.C.A. 
§ 1110, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The request to reopen the Veteran's claim for low back 
disability involves an underlying claim of service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in 
June 2006, and the regulation applicable to his appeal 
defines new and material evidence as existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

In June 1969, the Veteran filed a claim of entitlement to 
service connection for low back disability.  In support of 
his claim, the evidence of record contained the Veteran's 
service treatment records and a VA medical examination.  
During the Veteran's military separation examination in June 
1969, the Veteran noted recurrent back pain, but the 
Veteran's spine was clinically evaluated as normal.  During 
the September 1969 VA examination, a radiographic report 
stated that the Veteran had a slight narrowing of the 
interspace between L5-S1; however, the examiner found the 
Veteran's back to be normal.  In a December 1969 rating 
decision, the RO denied entitlement to service connection for 
low back disability on the basis of lack of evidence showing 
a current disability.  The Veteran was informed of the 
decision and of his appellate rights with respect thereto, 
but he did not file a timely notice of disagreement.  
Therefore, the appeal became final.  38 U.S.C.A. § 7105(c).  
Accordingly, service connection for low back disability may 
be considered on the merits only if new and material evidence 
has been received since the time of the December 1969 
adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In June 2006, the Veteran filed a claim to reopen entitlement 
to service connection for low back disability.  In support of 
his claim, he submitted private medical records which showed 
treatment for low back disability.  The records show the 
Veteran's current diagnoses include discs at L3-4, L4-5 with 
facet disease and neuroforaminal narrowing, lumbar 
spondylosis without myelopathy, and degenerative disc disease 
of the lumbar spine.  The Veteran has also been treated via 
lumbar facet injection, bilaterally at L2-3, L3-4, L4-5, and 
L5-S1.

The evidence submitted since the December 1969 RO decision is 
new to the record, and is material as it shows that the 
Veteran currently has a low back disability.  As the 
Veteran's claim was previously denied due to lack of a 
current disability, the Board has determined that the above 
evidence is new and relates to an unestablished fact 
necessary to substantiate the merits of the claim, and raises 
a reasonable possibility of substantiating the claim of 
service connection for low back disability.  The claim of 
service connection for low back disability, therefore, is 
reopened.  38 U.S.C.A. § 5108.  The Board's decision is 
strictly limited to the reopening of the claim and does not 
address the merits of the underlying service connection 
claim.



Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations at this time.  See generally 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  It is anticipated that any 
VCAA deficiencies will be remedied by the actions taken by 
the RO as directed in the remand section of this decision.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for low back 
disability.  To this extent, the appeal is granted, subject 
to the directions set forth in the following remand section 
of this decision.


REMAND

PTSD

By rating decision in June 2008, the RO granted service 
connection for PTSD and assigned a 30 percent rating.  In 
September 2008, a notice of disagreement initiating an appeal 
for assignment of a higher initial disability rating was 
received.  In September 2008, the RO received a communication 
from the Veteran in which he referred to an "appeal" of the 
June 2008 rating decision.  The letter also expressed 
disagreement with the RO's action regarding the assignment of 
a rating.  The Board must view the September 2008 
communication as a valid notice of disagreement.  

Although the RO subsequently increased the disability rating 
for PTSD to 50 percent, effective from June 12, 2008, it does 
not appear that the Veteran has withdrawn his notice of 
disagreement.  Under the circumstances, the case must be 
returned for issuance of a statement of the case so that the 
Veteran may have the opportunity to complete an appeal on the 
PTSD rating issue by filing a timely substantive appeal if he 
so desires.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Low Back Disability

As already discussed, the Board finds that new and material 
evidence has been received to reopen the Veteran's claim for 
service connection for low back disability.  

The Board notes that in April 2008, VA made a formal finding 
of the unavailability of the Veteran's service treatment 
records from October 4, 1966 through June 15, 1969.  
Pertinent military records available include the Veteran's 
separation examination (including the Veteran's Report of 
Medical History) and DD-214.  In this regard, the Board notes 
that when records in government custody are lost or 
destroyed, VA has a heightened duty to consider the benefit 
of doubt doctrine, to assist the claimant in developing the 
claim, and to explain its decision.  See Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Russo v. Brown, 9 Vet. App. 46, 
51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The record shows that the Veteran served in the Army with the 
101st Airborne Division Headquarters at Bien Hoa Air Base, 
and was there during the Tet offensive (1968) and the Battle 
of Long Binh/Bien Hoa (January 1968 through February 1968).

While serving in the Tay Ninh Province, the Veteran contends 
that he injured his lower back when his unit was hit by an 
explosive device, that he was knocked down into a trench, and 
that he was treated for this injury.  The Board notes that 
the provisions of 38 U.S.C.A. § 1154(b) must be considered in 
this case.   

In light of the fact that the Veteran reports pertinent 
injuries during service; that his service treatment records 
are missing; that a post-service VA examination conducted in 
September 1969 reflects findings of slight narrowing of the 
interspace between L5/S1; and that current medical records 
reflect diagnosis and treatment for the same area; the Board 
finds that this evidence appears to raise the question of 
whether the Veteran's current disability is related to the 
back symptomatology he noted during his military separation 
examination.

The Board notes that VA administered a medical examination in 
connection with the Veteran's claimed low back disability in 
April 2007.  During this examination, the Veteran was 
diagnosed with lumbarization of S1.  However, the examiner 
did not review the Veteran's claims file, or address the 
etiology of his current disability.  Since the record lacks a 
medical opinion that addresses the issue of a possible nexus, 
the Board finds that the Veteran is entitled to a VA 
examination for the purpose of determining the nature and 
etiology of his current low back disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated 
action to issue a statement of the case to 
the Veteran addressing the issue of 
entitlement to an initial rating in excess 
of 50 percent for PTSD.  The Veteran 
should be clearly advised of the need to 
file a timely substantive appeal in 
response to such statement of the case if 
he desires to complete an appeal on the 
PTSD rating issue.  If a timely 
substantive appeal is thereafter submitted 
with respect to this issue, the RO should 
undertake any other indicated development.  
If, and only if, a timely substantive 
appeal is received, the PTSD issue should 
be certified on appeal to the Board for 
the purpose of appellate review.

2.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of his claimed low 
back disability.  It is imperative that 
the claims folder be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special tests and 
clinical findings should be clearly 
reported.  After reviewing the claims file 
and examining the Veteran, the examiner 
should offer an opinion as to whether any 
low back disability identified is at least 
as likely as not (i.e., 50% or higher 
degree of probability) etiologically 
related to his active duty service or any 
incident therein.  All opinions and 
conclusions expressed must be supported by 
a complete rationale in the report.

3.  Thereafter, the issue of service 
connection for low back disability should 
be readjudicated under a merits analysis.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


